Exhibit 10.1

 

AMENDMENT NO. 10 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 10 TO LOAN AGREEMENT (this “Amendment”), dated and effective
as of March 31, 2009, is entered into by and between Union Bank, N.A. (formerly
known as Union Bank of California, N. A.; “Bank”) and Crocs, Inc., a Delaware
corporation (“Borrower”), with reference to the following facts:

 

RECITALS

 

A. Borrower and Bank are parties to that certain Loan Agreement, dated as of
May 8, 2007 (as heretofore amended, the “Loan Agreement”), pursuant to which
Bank has provided Borrower with certain credit facilities.

 

B. Borrower has requested that Bank amend the Loan Agreement as set forth below.

 

C. Bank is willing to grant such amendment on the terms and conditions set forth
below.

 

NOW THEREFORE, in consideration of the amendment and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Initially capitalized terms used in this Amendment (including without
limitation in the recitals hereto) without definition shall have the respective
meanings given thereto in the Loan Agreement.

 

2. The sentence in Section 1.1.1 of the Loan Agreement which reads as follows:
The Committed Loan shall be repaid on or before April 2, 2009, at which time all
unpaid principal and interest on the Committed Loan shall be due and payable,
hereby is amended and restated in its entirety to read as follows: “The
Committed Loan shall be repaid on or before September 30, 2009, at which time
all unpaid principal and interest on the Committed Loan shall be due and
payable.”

 

3. Notwithstanding anything in the Loan Agreement to the contrary, the amount of
the Committed Loan shall be reduced as follows:

 

Date

 

Amount of Committed Loan

Date of this Amendment

 

$

19,800,000

4/30/09

 

$

18,800,000

6/1/09

 

$

17,800,000

7/1/09

 

$

14,800,000

7/31/09

 

$

11,800,000

8/31/09

 

$

7,800,000

 

--------------------------------------------------------------------------------


 

4. Section 4.5 of the Loan Agreement hereby is amended by the addition of a new
Subsection 4.5(ii) to read as follows:

 

“(ii) Within forty-five (45) days after the end of each calendar month
commencing with the month ending April 30, 2009, Borrower’s consolidated and
consolidating financial statements including, but not limited to, the balance
sheet, income statement and inventory turn information.”

 

5.             A new Section 4.14 hereby is added to the Loan Agreement to read
as follows:

 

“4.14 Review of Financial Statements and Current Assets. Anytime after June 30,
2009, upon the request of Bank, Borrower agrees to engage, at its own expense,
an advisor or advisors chosen by Bank to perform a review of Borrower’s
projected financial statements, including its projected cash flow, and a review
and valuation of Borrower’s current assets.”

 

6.             The effectiveness of this Amendment shall be subject to the prior
satisfaction of each of the following conditions:

 

(a)           Bank shall have received an original of this Amendment, duly
executed by Borrower;

 

(b)           Borrower shall have executed and delivered to Bank the Commercial
Promissory Note (Reference Rate) and such other documents and instruments as
Bank may reasonably request;

 

(c)           Borrower shall make a principal payment to Bank in an amount equal
to $1,621,500; and

 

(d)           Borrower shall have paid Bank all legal fees and expenses incurred
in connection with this Amendment, which may be debited from any of Borrower’s
accounts with Bank.

 

7.             All representations and warranties made in the Loan Agreement or
in any other documents or instruments relating thereto, including without
limitation any Loan Documents furnished in connection with this Amendment, after
giving effect to this Amendment, shall survive the execution and delivery of
this Amendment and the other Loan Documents, and nothing shall affect the
representations and warranties or the right of Bank to rely thereon.

 

--------------------------------------------------------------------------------


 

8.             Borrower is not aware of any events which now constitute, or with
the passage of time or the giving of notice, or both, would constitute, an Event
of Default under the Loan Agreement as amended by this Amendment.

 

9.             The Loan Agreement, each of the other Loan Documents, and any and
all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms of this Amendment, or pursuant to the terms of
the Loan Agreement as amended hereby, are hereby amended so that any reference
therein to the Loan Agreement shall mean a reference to the Loan Agreement as
amended hereby.

 

10.           The Loan Agreement and the other Loan Documents remain in full
force and effect and Borrower hereby ratifies and confirms its agreements and
covenants contained therein. Borrower hereby confirms that, after giving effect
to this Amendment, no Event of Default exists as of the date hereof.

 

11.           Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

12.           THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

 

13.           This Amendment is binding upon and shall inure to the benefit of
Bank and Borrower and their respective successors and assigns; provided that
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Bank.

 

14.           This Amendment may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument.

 

15.           THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN,
REPRESENTS THE FINAL AGREEMENT BETWEEN BANK AND BORROWER AS TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN BANK AND BORROWER.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

CROCS, INC.

 

By:

/s/ Russ Hammer

 

Printed Name:

Russ Hammer

 

Title:

Chief Financial Officer

 

 

 

UNION BANK, N. A.

 

 

By:

/s/ Michael J. Campbell

 

Printed Name:

Michael J. Campbell

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 10 to Loan Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

JPMORGAN CHASE BANK, NA

 

 

By:

/s/ Brian McDougal

 

Printed Name:

Brian McDougal

 

Title:

Vice President

 

 

[Acknowledgement Page to Amendment No. 10 to Loan Agreement]

 

--------------------------------------------------------------------------------


 

[g91091mmi001.jpg] 

COMMERCIAL PROMISSORY NOTE
(REFERENCE RATE)

 

Debtor Name

 

 

 

 

 

Crocs, Inc., a Delaware Corporation

 

 

 

 

 

Debtor Address

Office

Loan Number

 

40061

163-151-024-2

6328 Monarch Park Place

 

 

Niwot, CO 80503

Maturity Date

Amount

 

September 30, 2009

$19,800,000.00

 

$19,800,000.00

 

Date March 31, 2009

 

FOR VALUE RECEIVED, the undersigned (“Debtor”) promises to pay to the order of
UNION BANK OF CALIFORNIA, N.A. (“Bank”), as indicated below, the principal sum
of NINETEEN MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($19,800,000.00),
together with interest on the balance of such principal from time to time
outstanding at the per annum rate or rates and at the times set forth below.

 

At any time prior to the maturity of this note, subject to the provisions of
paragraph 5, below, Debtor may repay but not reborrow hereunder so long as the
total outstanding at any one time does not exceed the maximum amount then
available to be borrowed hereunder as set forth above or in paragraph 1, below.

 

1.             PAYMENTS. Debtor shall pay (x) accrued but unpaid interest on the
first day of each month (commencing April 1, 2009), and (y) principal payments
sufficient to reduce the outstanding principal balance to (i) $18,800,000.00 by
April 30, 2009, (ii) $17,800,000.00 by June 1, 2009, (iii) $14,800,000.00 by
July 1, 2009, (iv) $11,800,000.00 by July 31, 2009, and (v) $7,800,000.00 by
August 31, 2009. Debtor shall pay all remaining principal and accrued but unpaid
interest on September 30, 2009 (the “Termination Date”). Should interest not be
paid when due it shall become part of the principal and bear interest as herein
provided. If any interest rate defined in this note ceases to be available for
any reason, then said interest rate shall be replaced by the rate then offered
by Bank which, in the sole discretion of Bank, most closely approximates the
unavailable rate.

 

Debtor shall pay all amounts due under this note in lawful money of the United
States to Bank at P.O. Box 30115, Los Angeles, CA 90030-0115, or at such other
office as may be designated by Bank from time to time.

 

2.                                      INTEREST RATE.

 

(a)           VARIABLE INTEREST RATE. All principal outstanding hereunder shall
bear interest at the per annum rates set forth on Annex I attached hereto.

 

(b)           INTEREST RATE COMPUTATIONS. All computations of interest under
this note shall be made on the basis of a year of 360 days for actual days
elapsed.

 

3.             LATE PAYMENTS. If any payment required by the terms of this note
shall remain unpaid ten days after same is due, at the option of Bank, Debtor
shall pay a fee of $100 to Bank.

 

--------------------------------------------------------------------------------


 

4.             INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the
option of Bank, and, to the extent permitted by law. interest shall be payable
on the outstanding principal under this note at a per annum rate equal to five
percent (5%) in excess of the interest rate specified in paragraph 2 (b), above,
calculated from the date of default until all amounts payable under this note
are paid in full.

 

5.             PREPAYMENT.

 

(a)           Amounts outstanding under this note bearing interest at a rate
based on the Reference Rate may be prepaid in whole or in part at any time,
without penalty or premium.

 

(b)           All prepayments shall include payment of accrued interest on the
principal amount so prepaid and shall be applied to payment of interest before
application to principal. A determination by Bank as to the prepayment fee
amount, if any, shall be conclusive.

 

(c)           Bank shall provide Debtor a statement of the amount payable on
account of prepayment.

 

DEBTOR INITIAL HERE:

 

6.             DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. Default shall
include, but not be limited to, any of the following: (a) the failure of Debtor
to make any payment required under this note when due; (b) any breach,
misrepresentation or other default by Debtor, any guarantor, co-maker, endorser,
or any person or entity other than Debtor providing security for this note
(hereinafter individually and collectively referred to as the “Obligor”) under
any security agreement, guaranty or other agreement between Bank and any
Obligor; (c) the insolvency of any Obligor or the failure of any Obligor
generally to pay such Obligor’s debts as such debts become due; (d) the
commencement as to any Obligor of any voluntary or involuntary proceeding under
any laws relating to bankruptcy, insolvency, reorganization, arrangement, debt
adjustment or debtor relief; (e) the assignment by any Obligor for the benefit
of such Obligor’s creditors; (f) the appointment, or commencement of any
proceeding for the appointment of a receiver, trustee, custodian or similar
official for all or substantially all of any Obligor’s property; (g) the
commencement of any proceeding for the dissolution or liquidation of any
Obligor; (h) the termination of existence or death of any Obligor; (i) the
revocation of any guaranty or subordination agreement given in connection with
this note; (j) the failure of any Obligor to comply with any order, judgment,
injunction, decree, writ or demand of any court or other public authority;
(k) the filing or recording against any Obligor, or the property of any Obligor,
of any notice of levy, notice to withhold, or other legal process for taxes
other than property taxes; (1) the default by any Obligor personally liable for
amounts owed hereunder on any obligation concerning the borrowing of money;
(m) the issuance against any Obligor, or the property of any Obligor, of any
writ of attachment, execution, or other judicial lien; or (n) the deterioration
of the financial condition of any Obligor which results in Bank deeming itself,
in good faith, insecure. Upon the occurrence of any such default, Bank, in its
discretion, may cease to advance funds hereunder and may declare all obligations
under this note immediately due and payable; however, upon the occurrence of an
event of default under d, e, f, or g, all principal and interest shall
automatically become immediately due and payable.

 

7.             ADDITIONAL AGREEMENTS OF DEBTOR. If any amounts owing under this
note are not paid when due, Debtor promises to pay all costs and expenses,
including reasonable attorneys’ fees (including the allocated costs of Bank’s
in-house counsel and legal staff) incurred by Bank in the negotiation,
documentation and modification of this note and all related documents and in the
collection

 

2

--------------------------------------------------------------------------------


 

or enforcement of any amount outstanding hereunder. Debtor and any Obligor, for
the maximum period of time and the full extent permitted by law, (a) waive
diligence, presentment, demand, notice of nonpayment, protest, notice of
protest, and notice of every kind; (b) waive the right to assert the defense of
any statute of limitations to any debt or obligation hereunder; and (c) consent
to renewals and extensions of time for the payment of any amounts due under this
note. If this note is signed by more than one party, the term “Debtor” includes
each of the undersigned and any successors in interest thereof; all of whose
liability shall be joint and several. Any married person who signs this note
agrees that recourse may be had against the separate property of that person for
any obligations hereunder. The receipt of any check or other item of payment by
Bank, at its option, shall not be considered a payment on account until such
check or other item of payment is honored when presented for payment at the
drawee bank. Bank may delay the credit of such payment based upon Bank’s
schedule of funds availability, and interest under this note shall accrue until
the funds are deemed collected. In any action brought under or arising out of
this note, Debtor and any Obligor, including their successors and assigns,
hereby consent to the jurisdiction of any competent court within the State of
California, as provided in any alternative dispute resolution agreement executed
between Debtor and Bank, and consent to service of process by any means
authorized by said state s law. The term “Bank” includes, without limitation,
any holder of this note. This note shall be construed in accordance with and
governed by the laws of the State of California. This note hereby incorporates
any alternative dispute resolution agreement previously, concurrently or
hereafter executed between Debtor and Bank.

 

8.             DEFINITIONS. As used herein, the following terms shall have the
meanings respectively set forth below: “Business Day” means a day on which Bank
is open for business for the funding of corporate loans. “Reference Rate” means
the rate announced by Bank from time to time at its corporate headquarters as
its Reference Rate. The Reference Rate is an index rate determined by Bank from
time to time as a means of pricing certain extensions of credit and is neither
directly tied to any external rate of interest or index nor necessarily the
lowest rate of interest charged by Bank at any given time.

 

9.             SUPERSESSION OF PRIOR NOTE. This note supersedes and replaces
that certain Commercial Promissory Note (Base Rate) in a principal amount not to
exceed $22,421,500.00, dated February 13, 2009, executed by Debtor to the order
of Bank.

 

DEBTOR:

 

Crocs, Inc., a Delaware corporation

 

 

By:

/s/ Russ Hammer

 

 

 

 

Title:

Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------


 

[g91091mmi001.jpg] 

ANNEX I

 

All principal outstanding hereunder shall bear interest at the rates
corresponding to the principal balances (and levels) set forth below:

 

Level

 

Outstanding principal balance

 

Per annum interest rate

I

 

³ $18,000,000

8.00% above the Reference Rate

II

 

< $18,000,000

 

7.00% above the Reference Rate

III

 

< $15,000,000

 

6.00% above the Reference Rate

IV

 

< $12,000,000

 

5.00% above the Reference Rate

 

provided, however, that (x) no decrease in interest rate will take effect unless
Borrower s borrowing base is equal to or greater than $25,000,000 as determined
by Bank in its reasonable discretion with reference to the most recent weekly
borrowing base certificate delivered to Bank by Borrower, and (y) if at any time
Bank reasonably determines that Borrower s borrowing base is less than
$25,000,000, the effective interest rate will revert to the preceding interest
rate level through such time as Bank reasonably determines Borrower’s borrowing
base again equals or is greater than $25,000,000.

 

--------------------------------------------------------------------------------